department of thetreasury internal_revenue_service washington d c jan tax_exempt_and_government_entities_division uniform issue list tep lat legend taxpayer a roth_ira b fund c financial_institution d company e trust company f trust company g dear amount this is in response to your request dated date revised and restated on november and date in which you request through your authorized representative a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from roth_ira b which was maintained by financial_institution d taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by d a of the code was due to reliance on misrepresentations by company e in taxpayer a contacted company e a capital management company to inquire about investing his own ira in fund c which is located in the united_states company e informed taxpayer a that he could invest his ira in fund c and sent him a subscription agreement on date taxpayer a completed the subscription agreement to purchase shares shares in fund c equal to amount company e assisted taxpayer a in completing the subscription agreement in a manner it believed was appropriate for an investment by an ira on the subscription agreement taxpayer a identified the form of organization of the subscriber of the shares as an ira on date amount was wired directly from roth_ira b to the bank custodian of fund c’s assets trust company f monthly financial statements from company e identified the holder of the shares as taxpayer a roth_ira in march of company e requested ira rollover information from fund c’s accounting firm and from trust company f discussions ensued which led to the discovery by company e that trust company f was not acting as the ira custodian for taxpayer a’s investment in fund c taxpayer a submitted a letter to the internal_revenue_service from company e explaining its mistaken assumption that trust company f was the custodian for taxpayer a’s ira and assuming responsibility for the error company e stated that it has notified other investors who intended to invest their iras in fund c and that it will revise its subscription agreements to ensure the error does not recur taxpayer a represents that he has not used amount for any other purpose taxpayer a also represents that if a waiver is granted he will receive a cash distribution from fund c equal to amount and roll over amount into an ira with a valid custodian trust company g in its letter sec_408 of the code defines an ira to mean a_trust created or organized in the united_states and requires that the trustee be a bank or an approved non- based on the above facts and representations you request a ruling that the service waive the 60-day rollover requirement under sec_408 of the code as to the distribution of amount and that taxpayer a be given a period of days from the issuance of the ruling to complete the rollover of amount bank trustee sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 provides that the service will issue a ruling waiving the 60-day rollover requirement in cases where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the taxpayer in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted are consistent with taxpayer a’s assertion that the failure to accomplish a rollover within the 60-day period prescribed by d a of the code was due to reliance on misrepresentations by company e therefore pursuant to sec_408 of the code the service waives the 60-day rollover requirement with respect to the distribution of amount and taxpayer a has days from the issuance of this letter_ruling to complete the rollover of amount from fund c to an ira such rollover can consist only of the cash or other_property received in the distribution of amount from ira b any earnings on amount cannot be rolled over and must be included in taxpayer a’s gross_income at the time of the rollover of amount from fund c to an ira provided all other requirements of sec_408 of the code except the day requirement will be met with respect to the contribution of amount amount will be considered a rollover_contribution within the meaning of sec_408 this ruling does not authorize the rollover of amounts that are required to be distributed by sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact at please address all correspondence to se t ep ra t1 sincerely yours carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter cc
